Citation Nr: 1538173	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable disability rating for left hand status post laceration and repair of extensor tendon right middle finger. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986 and from March 1987 to November 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

In his January 2012 substantive appeal, the Veteran requested a hearing before the Board at the local RO.  In a May 26, 2015 letter, VA informed the Veteran that the requested hearing was scheduled for July 7, 2015.  On July 7, 2015, the Veteran's representative submitted a statement indicating that the Veteran had moved to Minnesota, noting that he received the forwarded mail regarding his scheduled hearing that day.  The Veteran's representative provided the Veteran's new address and requested that the hearing be rescheduled in Minnesota.  The May 2015 notice of hearing was sent to the Veteran's previous address in the state of Florida.  Further, the record contains a copy of an August 2015 letter to the Veteran at his address in Florida informing him that he was placed on a list for a Travel Board hearing at the St. Petersburg RO.      

In light of the Veteran's new state of residence, the Board finds that the appeal must be remanded to the St. Petersburg RO to allow them to transfer jurisdiction of the case to the St. Paul RO in Minnesota.  Following the transfer, the Veteran should be rescheduled for the requested hearing before the Board.  38 C.F.R. § 20.717 (2015).  

Accordingly, the case is remanded for the following action:
 
1.  The Veteran's case must be transferred to the St. Paul RO in Minnesota.
 
2.  Thereafter, the Veteran's name on the docket for a Travel Board hearing before the Board at the St. Paul RO according to the date of his January 2012 request for such a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

